Citation Nr: 0914934	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory condition, to include asthmatic bronchitis and 
emphysema.  

2.  Entitlement to service connection for claimed 
hypertension.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 21, 1976, to July 
21, 1976.  He was honorably discharged as "Miscellaneous-
General (Trainee Discharge Program)."  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Board remanded the case in February 2008 so that 
additional development of the record could be undertaken.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a chronic lung 
disease manifested by asthmatic bronchitis that can be 
causally linked to any event or incident of his brief period 
of active service.  

2.  The currently demonstrated emphysema, chronic obstructive 
pulmonary disease and chronic bronchitis are not shown to be 
any event or incident of the Veteran's brief period of active 
service.  

3.  The Veteran is shown to have manifested some elevated 
systolic blood pressure readings in service or for many years 
thereafter.  

4.  The currently diagnosed hypertension is not shown to be 
due to any event or incident of the Veteran's brief period of 
active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have respiratory disability, 
including any manifested by asthmatic bronchitis, emphysema, 
chronic obstructive pulmonary changes or chronic bronchitis, 
due to disease or injury that was incurred in or aggravated 
while on active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The Veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1131,1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the claims now before the Board on appeal, 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in August and October 
2004 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in 
attempting to obtain identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  The March 2006 correspondence provided 
notice of the type of evidence necessary to establish 
disability ratings and effective dates.  

There is no showing of any VA defect in notifying or 
assisting prejudices the Veteran or reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, 
exists.  = 


Factual Background

A careful review of the service treatment record shows that 
the Veteran's March 1976 preservice medical history report 
noted that he had had an upper respiratory infection.  He did 
not complain of chronic or frequent colds, asthma, shortness 
of breath or a chronic cough.  His respiratory system was 
noted to be normal on examination in March 1976.  

The March 1976 preservice medical history report also noted 
that the Veteran's blood pressure was a "little" high on 
one occasion.  A two day blood pressure check in March 1976 
revealed blood pressure systolic readings ranging from 130 to 
148 millimeters of mercury (mm) and diastolic readings from 
74 to 82 mm.  

On July 6, 1976, during service, the Veteran was seen with 
complaints of trouble breathing, and a physical evaluation 
revealed occasional rhonchi and wheezing, bilaterally.  The 
impression was that of mild bronchitis and rule out 
hypertension.  His symptoms were noted to have had a three 
month duration.  He was placed on limited duty for five days 
for "bronchitis with wheezes."  

A five day blood pressure check was performed from July 6 to 
July 12, 1976.  The recorded findings included systolic 
readings ranging from 130 to 160 and diastolic readings all 
below 78.  

On July 13, 1976, the Veteran was noted to have had a 
productive cough for three months and "high blood 
pressure."  The findings included those expiratory rhonchi 
and wheezes.  The impressions were those of "asthmatic 
bronchitis" and "hypertension."  The recorded blood 
pressure readings were those of 150/70, 170/80 and 164/80.  

The post-service medical records show an elevated blood 
pressure reading in April 2000 and private medical records 
beginning in May 2000 show a diagnosis of emphysema.  

Other private medical records on file show findings 
reflective of acute bronchitis in October 2002, emphysema in 
May 2003, chronic obstructive pulmonary disease in May 2004, 
and hypertension in July 2004.  

In January 2005, a VA examiner who had not been able to 
review the claims file diagnosed chronic asthmatic bronchitis 
with emphysema; hypertension, not completely examined; and 
chronic obstructive lung disease.  

In an additional statement dated in March 2005, the same VA 
examiner said, after reviewing the file, that the Veteran was 
found to have had asthmatic bronchitis approximately two 
weeks after service entrance.  The examiner said that, based 
on the evidence, he could not give his opinion as to the 
Veteran's respiratory condition before entering service 
relative to his condition at separation.  

The submitted private medical records dated in December 2007 
and June 2008 include a diagnosis of hypertension.  

The Board, in February 2008, remanded the case the RO in 
order to afford the Veteran with an examination to determine 
the nature and likely etiology of his claimed disorders.  

A report, dated in December 2008, shows that the Veteran had 
been scheduled for a VA examination, but failed to appear 
without explanation.  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  

VA's duty must be understood as a duty to assist the veteran 
in developing his claim, rather than a duty on the part of VA 
to develop the entire claim with the veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

While the Veteran did not report for the VA examination in 
December 2008, the physician nevertheless reviewed the 
Veteran's claims folder, and supplied the requested medical 
opinions.  

As to the claimed respiratory disorder, the physician 
observed that neither asthmatic bronchitis nor emphysema was 
incurred in or was aggravated by the Veteran's service.  The 
examiner noted that a service treatment record noted a "3 
month history of dyspnea and cough."  

As such, the VA reviewing physician opined that this clearly 
placed the onset of the veteran's asthmatic bronchitis prior 
to service.  The physician added that it was medically 
improbable that one month of service caused any aggravation 
of the pre-existing condition, as the Veteran was undergoing 
medical evaluation and was limited in his duties during his 
brief service time.  

It was also added that no diagnosis of emphysema was made 
during the Veteran's service, and it would be most unlikely 
to exist in a person under the age of 20.  The reviewing 
physician attributed the emphysema and "current" bronchitis 
were undoubtedly caused by the Veteran's smoking habit.  

The VA physician added that any aggravation of preexisting 
asthmatic bronchitis by a one month period of active service 
would be unmeasurably small when compared against a lifetime 
profound tobacco abuse history.  

Concerning the Veteran's claimed hypertension, the VA 
reviewing physician opined that hypertension was neither 
incurred in nor aggravated by the veteran's active military 
service.  

The physician commented that a review of all the blood 
pressure recordings in the service treatment records, and all 
medical references to blood pressure while in the service, 
did not support either a diagnosis of in-service hypertension 
or a finding of hypertension having its onset during the one-
month period of active service.  

The VA reviewing physician observed that in-service findings 
of elevated blood pressure readings were identified while the 
Veteran was being treated for exacerbations of an ongoing 
illness.  

The physician also observed that no anti-hypertension 
medications were prescribed in service.  The physician 
additionally observed that the Veteran was diagnosed with 
hypertension in 2000, and that he was later prescribed anti-
hypertensive medications.  



Laws and Regulations  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

If a pre-existing disorder is "noted" on entering service, 
the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Also, intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as hypertension is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


Analysis

Respiratory Disability

The service treatment record reflects that the Veteran's 
respiratory system was noted to be normal on examination in 
March 1976.  Because a respiratory disorder was not "noted" 
at the time of service entrance, the Veteran is entitled to 
the presumption of sound condition.  38 U.S.C.A. § 1111.  

Shortly after beginning initial training, the Veteran 
complained of having trouble breathing.  An examination 
showed findings of rhonchi and wheezing, and the impression 
was that of mild bronchitis.  Of note, his symptoms were 
noted to have been of a three month duration.  

A subsequent diagnosis of asthmatic bronchitis was recorded 
based on findings recorded shortly before his administrative 
discharge.  The Veteran in this regard denied having a prior 
history of asthma while in service.  

However, the medical record when viewed in its entirety, in 
the Board's opinion, does not serve to establish that the 
Veteran currently suffers from chronic asthmatic bronchitis 
or lung disability related thereto.  

The submitted treatment records do refer to serious lung 
pathology manifested by emphysema and chronic obstructive 
lung disease due to the Veteran's long history of smoking, 
but they do not document a continuity of symptomatology or 
treatment for asthmatic bronchitis since service.  

The VA physician who had the opportunity to review the claims 
folder in December 2008 in response to certain specific 
questions opined that the lung manifestations identified as 
being due to asthmatic bronchitis had their onset prior to 
service and would not have been aggravated by the brief 
service.  More importantly, the VA reviewer identified 
smoking as being the overwhelming factor in development of 
the Veteran's emphysema and current bronchitis.  

While a VA examiner in January 2005 diagnosed chronic 
asthmatic bronchitis with emphysema, this conclusion is of 
limited probative value because the medical record was not 
available for review by the examiner.  

The VA examiner on this clearly limited record failed to 
identify ongoing respiratory symptoms or treatment for 
asthmatic bronchitis after service or to even discuss the 
well-documented history of treatment for overwhelming lung 
disease related solely to smoking.  

Significantly, based on consideration of these medical 
records, the VA reviewer in December 2008 found that the 
undoubted cause of the Veteran's emphysema was his tobacco 
abuse following service.  Thus, current lung disability 
attributable to asthmatic bronchitis is not demonstrated in 
this case.  

Accordingly, on this record, the claim of service connection 
for a respiratory disorder including asthmatic bronchitis and 
emphysema must be denied.  


Hypertension

The Board finds no evidentiary basis for linking the onset of 
the currently diagnosed hypertension to his brief period of 
active service.  Moreover, presumptive service connection is 
not warranted because the Veteran had far less that ninety 
days of active service; and, in addition, even if he had, 
hypertension is not here shown to have been manifested to a 
compensable degree within a year thereafter.  

Indeed, hypertension was not clinically demonstrated until 
many years after service.  In addition, no competent evidence 
has been submitted for linking the development of the 
currently diagnosed hypertension to service.  

The veteran's blood pressure was described as being a 
"little" high at entry in March 1976, and a finding of 
hypertension was recorded following a 5 day blood pressure 
check which only showed some elevation of systolic readings.  

As such, these findings alone cannot serve to establish the 
presence of chronic disease in service or a combination of 
manifestations sufficient to identify the disease entity 
during service.  

The VA physician in December 2008 opined that the findings in 
service did not support a diagnosis of hypertension.  He 
added that the Veteran did not have hypertension that was 
either incurred in or aggravated by his service.  Hence, the 
claim of service connection must be denied.  

Although the Veteran asserts that he has claimed respiratory 
and hypertension disorders are due to his active service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching these decisions the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's 
claim that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  




ORDER

Service connection for a respiratory condition to include 
asthmatic bronchitis and emphysema is denied.  

Service connection for hypertension is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


